                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IRA JEROME ROSS,                                 )
                                                 )
              Plaintiff,                         )      Civil Action No. 19-cv-146
                                                 )      Judge Marilyn J. Horan/
                       v.                        )      Magistrate Judge Maureen P. Kelly
                                                 )
BOARD OF DIRECTORS, CHIEF                        )
EXECUTIVE OFFICER OF PNC                        )
FINANCIAL SERVICES GROUP, INC.,                  )
                                                 )
              Defendants.                        )



                                  MEMORANDUM ORDER

       The above-captioned action, filed by Ira Jerome Ross ("Ross"), was received by the

Clerk of Court for the Western District of Pennsylvania on February 8, 2019. (ECF No. 1). The

action was referred to United States Magistrate Judge Maureen P. Kelly for pretrial proceedings

in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72 of the Local

Rules for Magistrate Judges.

       Magistrate Judge Kelly, in a Report and Recommendation (the "Report") filed on March

4, 2019, recommended that the action be dismissed pre-service, pursuant to this Court's inherent

power to control its own dockets, because Ross was attempting to initiate a criminal action

against the Defendants in this Court. (ECF No. 2).

       Service of the Report was made on Ross at his address ofrecord in the Allen Correctional

.Center. Ross was given until March 21, 2019 to file any Objections. Ross filed Objections on

March 19, 2019. (ECF No. 3). Nothing in those Objections merits rejection of the Report or

extended discussion.
        Ross cites to Federal Rule of Criminal Procedure 3 as the basis for him having a right to

file the private criminal complaint. (ECF No. 3, at ,r,r 2-3). However, Rule 3 only provides that

"[t]he complaint is a written statement of the essential facts constituting the offense charged.

Except as provided in Rule 4.1, it must be made under oath before a magistrate judge or, if none

is reasonably available, before a state or local judicial officer." Fed. R. Crim. P. 3. Rule 3 does

not say who may file a criminal complaint. The contention that Rule 3 provides a private citizen

the right to initiate a criminal action in federal court has previously, and correctly, been rejected.

See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) ("[A] private citizen lacks ajudicially

cognizable interest in the prosecution or nonprosecution of another."); Connecticut Action Now,

Inc. v. Roberts Plating Co., 457 F.2d 81, 86-87 (2d Cir. 1972) ("It is a truism, and has been for

many decades, that in our federal system crimes are always prosecuted by the Federal

Government, not as has sometimes been done in Anglo-American jurisdictions by private

complaints."); Brown v. Seniuk, 01 CV 1248 SJ, 2002 WL 32096576, at *1 (E.D.N.Y. Mar.\25,

2002) ("[I]t is axiomatic that a private citizen cannot bring a criminal complaint."). Furthermore,

we reject as futile Ross's request that we order that the "case remain[] open unto [sic] the federal

prosecutor's office can review the record to make an [sic] determination about filing criminal

charges and moving this matter for jury trial." (ECF No. 3, at 4).

        Accordingly, after de novo review of the pleadings and the documents in the case,

together with the Report and Recommendation, the following order is entered:

        AND NOW, this 26th day of March 2019;

        IT IS HEREBY ORDERED that this action is dismissed with prejudice, as Ross cannot

initiate a private criminal complaint in federal court.




                                                   2
       IT IS FURTHER ORDERED that the Report and Recommendation, (ECF No. 2), filed

on March 4, 2019, by Magistrate Judge Kelly, is adopted as the opinion of the Court. The Clerk

is to mark the case closed.

       Lastly, the Court certifies pursuant to 28 U.S.C. § 1915(a) that any appeal from this order

would not be taken in good faith.

                                             BY THE COURT:




                                             UNITED STATES DISTRICT JUDGE


cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge



       IRA JEROME ROSS
       498729
       Allen Correctional Center; Mercury A-1
       37 51 Lauderdale Woodyard Road
       Kinder, LA 70648




                                                3
